DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
2.         This action is in response to the communication filed on 11/06/2020. Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive. Applicant argues as below:

    PNG
    media_image1.png
    164
    775
    media_image1.png
    Greyscale

Examiner disagrees because Seol discloses that UE selects a beams based on the information received from BS (para 0036; Beamforming in the DL is achieved based on a beam pair including a Base Station's (BS's) transmit beamforming and a Mobile Station's (MS's) receive beamforming, and includes a process of selecting a best beam pair from one or more BS transmit beams and MS receive beams which occur in several directions depending on the structure of each of the MS and the BS, and allowing both the MS and the BS to recognize information about the best beam pair).
Seol further discloses that the information received from BS can be aperiodic (para 0055; determines a best beam pair for the DL depending on the measurement results, and tracks and manages information about the best BS transmit beam. As a possible option, the DL beam tracking may be performed during the network entry, may be performed after handover, or may be performed periodically or aperiodically in a connected state). 
Seol further discloses, “the MS scans DL reference signals received through MS receive beams periodically or aperiodicallyydepending on the predetermined cycle or the predetermined conditions” (para 0086).
		In addition, applicant’s specification para 0040  discloses that there may not be need for separate DL sounding burst “ These are merely some example triggers/triggering methods that may trigger (cause) the transmission of the downlink sounding burst, and other triggers may be used to initiate or trigger an AP to transmit the downlink sounding burst(s).  It may be up-to UE to decide whether there is a need for the downlink sounding burst(s).  For example, in the case of digital UE architecture, there may be no need for a separate DL sounding burst(s).  On the other hand, the UE with hybrid architecture may have received sufficient amount of reference signal to perform UE TX/RX beam training already.  Finally, it may be up-to AP to make the decisions whether to transmit the DL sounding burst(s) or not” .
		There reasoning stated above also applies to other pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 17, 18, 20, 21, 24, 27 , 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0307654, hereinafter Kim) in view of Wong et al. (US 6,233,466, hereinafter Wong) and further in view of SEOL et al. (US 2013/0201938, hereinafter Seol).
	Regarding claim 1, Kim discloses a method for beamforming training (Para 0005; plurality of beams are formed), comprising: 
transmitting, by a network node (Para 0144; The controller 1235 may control an operation that is performed by the transmitting module 1230 and the receiving modem 1240 to transmit and receive a periodic first DL/UL training signal and an aperiodic second DL/UL training signal), common control signaling via a plurality of beams periodically (Fig. 4A; Para 0051; 0065; if the Base Station (BS) transmits a 1-step training signal to all MSs located in its cell through its own wide beams, MSs in different locations may select different wide beams as their optimal beams. Eventually, therefore, the BS may additionally transmit narrow beams, which are selected by each of the MSs in different locations, and into which optimal wide beams for each of the MSs are divided); and transmitting, via a set of one or more beams in each of one or more sequential time-domain resources (Fig. 7; Fig. 13A-B; Para 0116, 0120, 0201, 0203, 0205, 0206, and 0210; The number of BM slots arranged in one frame or one subframe may be adjusted depending on the implementation of transmit antennas mounted on a BS and transmit beams for each transmit antenna.  In the BM slot, the BS may provide information about the total number, cycle and pattern of BM slots, to an MS through a BCH or an SIB.  Since one BM slot includes 10 OFDM symbols, if the periodic first DL training signal according to an embodiment of the present disclosure is transmitted through each symbol, the first DL training signal may be transmitted for a total of 10 transmit beams.  Assuming that the BS generates a total of 40 transmit beams through its all transmit antennas, the BS may transmit the first DL training signal for 40 transmit beams through a total of 4 BS slots, by allocating one BM slot in each of the subframe 1 to the subframe 4); and an aperiodic downlink sounding burst to at least one user device to allow the at least one user device to perform beamforming training (Para 0077; the BS 400 has determined to perform transmission of a second DL training signal.  For convenience of description, it will be assumed that the MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information 
for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402). 
 	Kim does not explicitly disclose that the control signal is transmissted according to a predetermined beam sweeping pattern.
In an analogous art, Wong discloses that the control signal is transmissted according to a predetermined beam sweeping pattern (Abstract; Col. 4; lines 29-37; lines 54-60;  transmitting control signals according to sweeping beam pattern). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s method/system by adding Wong’s disclosure in order to provide wireless communication method that adaptively exploits the spatial domain in the downlink without requiring computationally complex processing. 	
Kim/Wong does not explicitly discloses that the aperiodic sounding burst is transmitted to select a downlink receive beam for receiving signals form the network node.
In an analogous art, Seol discloses that the aperiodic sounding burst (para 0055 and 0086; aperiodic) is transmitted to select a downlink receive beam for receiving signals form the network node (para 0018; 0039; and 0046; selecting best DL receive beam based on the information received from the network). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Seol’s disclosure in order to improve resource allocation in a commination system.
Regarding claim 2, Kim further discloses wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is based on a number of transmit beams and/or receive beams of the at least one user device (Para 0010;0074; 0077; 0105; 0113; 203; 0210; Fig. 4A;  MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically 
transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).
Regarding claim 17, Kim further discloses selecting, by the network node, a group of N best beams or antenna ports (Para 0050-0052; selecting optimal beams) for the at least one user device based on information received from the at least one user device (00154; 0155; 0157) and determining, based on the group of N best beams or antenna ports, the set of one or more beams for transmitting, via the one or more sequential time-domain resources, the aperiodic downlink sounding burst (Fig. 4A; Para 0015; 0017; 0065; The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).
Regarding claim 18, Kim discloses transmit, by a network node (Para 0144; The controller 1235 may control an operation that is performed by the transmitting module 1230 and the receiving modem 1240 to transmit and receive a periodic first DL/UL training signal and an aperiodic second DL/UL training signal), common control signaling via a plurality of beams periodically (Fig. 4A; Para 0051; 0065; if the Base Station (BS) transmits a 1-step training signal to all MSs located in its cell through its own wide beams, MSs in different locations may select different wide beams as their optimal beams. Eventually, therefore, the BS may additionally transmit narrow beams, which are selected by each of the MSs in different locations, and into which optimal wide beams for each of the MSs are divided); and transmitting, via a set of one or more beams in each of one or more sequential time-domain resources (Fig. 7; Fig. 13A-B; Para 0116, 0120, 0201, 0203, 0205, 0206, and 0210; The number of BM slots arranged in one frame or one subframe may be adjusted depending on the implementation of transmit antennas mounted on a BS and transmit beams for each transmit antenna.  In the BM slot, the BS may provide information about the total number, cycle and pattern of BM slots, to an MS through a BCH or an SIB.  Since one BM slot includes 10 OFDM symbols, if the periodic first DL training signal according to an embodiment of the present disclosure is transmitted through each symbol, the first DL training signal may be transmitted for a total of 10 transmit beams.  Assuming that the BS generates a total of 40 transmit beams through its all transmit antennas, the BS may transmit the first DL training signal for 40 transmit beams through a total of 4 BS slots, by allocating one BM slot in each of the subframe 1 to the subframe 4); and an aperiodic downlink sounding burst to at least one user device to allow the at least one user device to perform beamforming training (Para 0077; the BS 400 has determined to perform transmission of a second DL training signal.  For convenience of description, it will be assumed that the MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402). 
 	Kim does not explicitly disclose that the control signal is transmissted according to a predetermined beam sweeping pattern.
In an analogous art, Wong discloses that the control signal is transmissted according to a predetermined beam sweeping pattern (Abstract; Col. 4; lines 29-37; lines 54-60;  transmitting control signals according to sweeping beam pattern). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s method/system by adding Wong’s disclosure in order to provide wireless communication method that adaptively exploits the spatial domain in the downlink without requiring computationally complex processing. 	
	Kim/Wong does not explicitly discloses an apparatus comprising at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to perform the method steps; and the periodic sounding burst is transmitted to select a downlink receive beam for receiving signals form the network node.
In an analogous art, Seol discloses an apparatus comprising at least one processor (1000 of fig. 10)and at least one memory including computer instructions (1006), when executed by the at least one processor, cause the apparatus to perform the method steps (para 0099); and  the aperiodic sounding burst (para 0055 and 0086; aperiodic) is transmitted to select a downlink receive beam for receiving signals form the network node (para 0018; 0039; and 0046; selecting best DL receive beam based on the information received from the network). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Seol’s disclosure in order to improve resource allocation in a commination system.
	Regarding claim 20, Kim/Wong does not explicitly discloses a computer program product, the computer program product comprising a computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform the method steps of claim 1.
In an analogous art, Seol discloses a computer program product, the computer program product comprising a computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform the method steps of claim 1(Para 0099; processor executes instructions/program stored in the memory to perform the method steps). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding a program stored in a memory executed by a processor to physically implement the method steps.
	Regarding claim 21, Kim discloses a method for beamforming training (Para 0005; plurality of beams are formed), comprising: 
receiving , by a user device from  a network node (Para 0144; The controller 1235 may control an operation that is performed by the transmitting module 1230 and the receiving modem 1240 to transmit and receive a periodic first DL/UL training signal and an aperiodic second DL/UL training signal to UE), common control signaling via a plurality of beams periodically (Fig. 4A; Para 0051; 0065; if the Base Station (BS) transmits a 1-step training signal to all MSs located in its cell through its own wide beams, MSs in different locations may select different wide beams as their optimal beams. Eventually, therefore, the BS may additionally transmit narrow beams, which are selected by each of the MSs in different locations, and into which optimal wide beams for each of the MSs are divided); and receiving, via a set of one or more beams in each of a plurality of sequential time-domain resources (Fig. 7; Fig. 13A-B; Para 0116, 0120, 0201, 0203, 0205, 0206, and 0210; The number of BM slots arranged in one frame or one subframe may be adjusted depending on the implementation of transmit antennas mounted on a BS and transmit beams for each transmit antenna.  In the BM slot, the BS may provide information about the total number, cycle and pattern of BM slots, to an MS through a BCH or an SIB.  Since one BM slot includes 10 OFDM symbols, if the periodic first DL training signal according to an embodiment of the present disclosure is transmitted through each symbol, the first DL training signal may be transmitted for a total of 10 transmit beams.  Assuming that the BS generates a total of 40 transmit beams through its all transmit antennas, the BS may transmit the first DL training signal for 40 transmit beams through a total of 4 BS slots, by allocating one BM slot in each of the subframe 1 to the subframe 4); and an aperiodic downlink sounding burst (Para 0077; the BS 400 has determined to perform transmission of a second DL training signal.  For convenience of description, it will be assumed that the MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).
 	Kim does not explicitly disclose that the control signal is transmissted according to a predetermined beam sweeping pattern.
In an analogous art, Wong discloses that the control signal is transmissted according to a predetermined beam sweeping pattern (Abstract; Col. 4; lines 29-37; lines 54-60;  transmitting control signals according to sweeping beam pattern). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s method/system by adding Wong’s disclosure in order to provide wireless communication method that adaptively exploits the spatial domain in the downlink without requiring computationally complex processing.
Kim/Wong does not explicitly disclose performing beamforming training based on the aperiodic downlink sounding burst to select a downlink receive beam for receiving signals from the network node.
In an analogous art, Seol discloses performing beamforming training based on the aperiodic downlink sounding burst (para 0055 and 0086; aperiodic) to select a downlink receive beam for receiving signals from the network node (para 0018; 0039; and 0046; selecting best DL receive beam based on the information received from the network). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Seol’s disclosure in order to improve resource allocation in a commination system.
Regarding claim 24, Kim further discloses determining, by the user device, a group of N best beams or antenna ports of the network node based on the reception of the common control signaling (Para 0050-0052; selecting optimal beams); and 
transmitting an indication of the group of N best beams or atenna ports to the network node (Fig. 4A; Para 0015; 0017; 0065; The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402).
	Regarding claim 27, Kim further discloses receiving scheduling information from the network node after transmitting the indication, wherein the scheduling information indicates downlink resources for the reception (Para 0014,0067; 0069; 0086; 0093)  by the user device, of the aperiodic downlink sounding burst (Para 0017; 0085; 0118 and 0144).
Regarding claim 30, Kim discloses receiving , by a user device from  a network node (Para 0144; The controller 1235 may control an operation that is performed by the transmitting module 1230 and the receiving modem 1240 to transmit and receive a periodic first DL/UL training signal and an aperiodic second DL/UL training signal to UE), common control signaling via a plurality of beams periodically (Fig. 4A; Para 0051; 0065; if the Base Station (BS) transmits a 1-step training signal to all MSs located in its cell through its own wide beams, MSs in different locations may select different wide beams as their optimal beams. Eventually, therefore, the BS may additionally transmit narrow beams, which are selected by each of the MSs in different locations, and into which optimal wide beams for each of the MSs are divided); and receiving, via a set of one or more beams in each of a plurality of sequential time-domain resources (Fig. 7; Fig. 13A-B; Para 0116, 0120, 0201, 0203, 0205, 0206, and 0210; The number of BM slots arranged in one frame or one subframe may be adjusted depending on the implementation of transmit antennas mounted on a BS and transmit beams for each transmit antenna.  In the BM slot, the BS may provide information about the total number, cycle and pattern of BM slots, to an MS through a BCH or an SIB.  Since one BM slot includes 10 OFDM symbols, if the periodic first DL training signal according to an embodiment of the present disclosure is transmitted through each symbol, the first DL training signal may be transmitted for a total of 10 transmit beams.  Assuming that the BS generates a total of 40 transmit beams through its all transmit antennas, the BS may transmit the first DL training signal for 40 transmit beams through a total of 4 BS slots, by allocating one BM slot in each of the subframe 1 to the subframe 4); and an aperiodic downlink sounding burst (Para 0077; the BS 400 has determined to perform transmission of a second DL training signal.  For convenience of description, it will be assumed that the MS 402 is included in the path of the second DL training signal.  Thereafter, in operation 412, the BS 400 may deliver indication information indicating paths of the second DL training signal to at least one MS including the MS 402 over a DL control channel (e.g., Physical Downlink Control Channel (PDCCH)). The indication information may be resource allocation information that an MS (e.g., the MS 402) included in the path of the second DL training signal requires in receiving the second DL training signal.  The indication information may include configuration information (e.g., indication information for a transmit beam #n of an antenna 1 of the BS 400, and a receive beam #m of an antenna m-1 of the MS 402) for the path of the second DL training signal. In operation 414, the BS 400 may transmit the second DL training signal to the MS 402 in response to the configuration information of the MS 402, which is included in the indication information.  In other words, the BS 400 may transmit the second DL training signal via the transmit beam #n of its antenna 1, and the MS 402 may receive the second DL training signal via the receive beam #m of its antenna m-1.  The second DL training signal may be aperiodically transmitted just before the DL data transmission to the MS 402, in order to minimize the influence of changes in channel due to the movement of the MS 402);
	Kim does not explicitly disclose that the control signal is transmissted according to a predetermined beam sweeping pattern.
In an analogous art, Wong discloses that the control signal is transmissted according to a predetermined beam sweeping pattern (Abstract; Col. 4; lines 29-37; lines 54-60;  transmitting control signals according to sweeping beam pattern). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim’s method/system by adding Wong’s disclosure in order to provide wireless communication method that adaptively exploits the spatial domain in the downlink without requiring computationally complex processing.
Kim/Wong does not explicitly discloses a computer program product, the computer program product comprising a computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform the method steps; performing beamforming training based on the aperiodic downlink sounding burst to select a downlink receive beam for receiving signals from the network node.
In an analogous art, Seol discloses a computer program product, the computer program product comprising a computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform the method steps (para 0099) and performing beamforming training based on the aperiodic downlink sounding burst (para 0055 and 0086; aperiodic) to select a downlink receive beam for receiving signals from the network node (para 0018; 0039; and 0046; selecting best DL receive beam based on the information received from the network). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Seol’s disclosure in order to improve resource allocation in a commination system.
Regarding claim 31, Kim/Wong does not explicitly discloses an apparatus comprising at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to perform the method steps of claim 21.
In an analogous art, Seol discloses an apparatus comprising at least one processor (1000 of fig. 10) and at least one memory including computer instructions (1006), when executed by the at least one processor, cause the apparatus to perform the method steps of claim 21 (para 0099).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Seol’s disclosure in order to improve resource allocation in a commination system.
5.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Wong/Seol  and further in view of Kakishima et al. (WO 2015/045697, hereinafter Kakishima).
	Regarding claim 7, Kim/Wong does not explicitly disclose wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources, the aperiodic downlink sounding burst is triggered based on one of a plurality of triggering methods; and wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is based on the one of the plurality of triggering methods.
	In an analogous art, Kakishima discloses wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources, the aperiodic downlink sounding burst is triggered based on one of a plurality of triggering methods (Para 0042-0044; transmission timing (sub-frame) for relaying downlink reference signal the transmission timing when the mobile station relays the downlink reference signal may be periodic transmission timing or non-periodic transmission timing. For example, as shown in FIG. 5, periodically transmitted SRS (periodic SRS) and non-periodically transmitted SRS (Aperiodical SRS) exist. The periodic SRS is an SRS to be transmitted at a predetermined transmission cycle, and the Aperiodical SRS is an SRS transmitted by a trigger from a base station. The transmission timing when the mobile station relays the downlink reference signal may be determined based on the transmission timing of these SRS) and wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is based on the one of the plurality of triggering methods (Para 0042; 0044). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Kakishima’s disclosure in order to form an appropriate transmission beam in a MIMO system.
	Regarding claim 8, Kim/Wong does not explicitly disclose wherein the set of one or more beams used to transmit the aperiodic downlink sounding burst is derived based on at least one of a user device triggering that triggers the transmitting the downlink sounding burst and an uplink channel measurement by the network node.
	In an analogous art, Kakishima discloses wherein the set of one or more beams used to transmit the aperiodic downlink sounding burst is derived based on at least one of a user device triggering that triggers the transmitting the downlink sounding burst and an uplink channel measurement by the network node ((Para 0042-0044). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Kakishima’s disclosure in order to form an appropriate transmission beam in a MIMO system.
6.	 Claims 9-12, 15, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Wong/Seol and further in view of Sun Woo Kim (US 2015/0304994, hereinafter Sun).
	Regarding claim 9, Kim/Wong does not explicitly disclose wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources, the aperiodic downlink sounding burst is triggered based on an occurrence of one of a plurality of triggering methods that include a first category of triggering methods and a second category of triggering methods; wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is fixed for the first category of triggering methods, and is adjustable by the network node for the second category of triggering methods.
In an analogous art, Sun discloses wherein the transmitting, via a set of one or more beams in each of one or more sequential time-domain resources (0014; 0078 and 0091), the aperiodic downlink sounding burst is triggered based on an occurrence of one of a plurality of triggering methods that include a first category of triggering methods and a second category of triggering methods (Para 0139-0141); wherein a number of the one or more sequential time-domain resources for the transmission of the downlink sounding burst is fixed for the first category of triggering methods (Para 0139-0141; 0142; trigger type 0) , and is adjustable by the network node for the second category of triggering methods (Para 0139; 0140; 0141; Trigger type 1). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
	Regarding claim 10, Kim/Wong does not explicitly disclose that wherein the first category of triggering methods comprises triggering the transmitting of the aperiodic downlink sounding burst in response to a random access preamble of a random access procedure; and
wherein the second category of triggering methods comprises triggering the transmitting the aperiodic downlink sounding burst in response to receiving at least one of the following:
a handover message, a channel state information feedback, and a subsequent
message of the random access procedure.
	In an analogous art, Sun discloses that wherein the first category of triggering methods comprises triggering the transmitting of the aperiodic downlink sounding burst in response to a random access preamble of a random access procedure (Para 0175; 0231;  0232); and
wherein the second category of triggering methods comprises triggering the transmitting the aperiodic downlink sounding burst in response to receiving a channel state information feedback (Para 0180; 0183; 0184; 0185). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
	Regarding claims 11,  Kim/Wong does not explicitly disclose transmitting a list of a plurality of random access resources that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst, and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst; receiving, by the network node via the triggering resource, a random access preamble; wherein the transmitting the aperiodic downlink sounding burst is triggered by the network node in response to receiving the random access preamble via the triggering resource.
	In an analogous art, Sun discloses transmitting/receiving a list of a plurality of random access resources (Para 0107; 0135; 0137; 0148; 0151; 0191; 0197; 0209; 0226; 0329;  transmitting number/list of random access resources) that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0135; 0137; 0402; 0411; 0415 and 0418; a subset of transmitted resources is  associated with triggering the transmission of the aperiodic downlink sounding burst, remaining resources are non-triggering resources), and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0141; 0142; 0249; 0257; resource block allocate to transmit a signal which triggers an aperiodic sounding reference signal , through at least one of the PDCCH and the EPDCCH);
receiving, by the network node via the triggering resource, a random access preamble (Para 0175 and 0231); wherein the transmitting the aperiodic downlink sounding burst is triggered by the network node in response to receiving the random access preamble via the triggering resource (Para 0142; 0143; 0149; 0232; and 0249). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
Regarding claim 12, Kim/Wong does not explicitly disclose transmitting scheduling information indicating the one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device upon detecting an occurrence of the second category of triggering methods; and causing a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information.
In an analogous art, Sun discloses transmitting scheduling information indicating the one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device (Para 0141; 0142; 0249; 0257; resource block allocate to transmit a signal which triggers an aperiodic sounding reference signal , through at least one of the PDCCH and the EPDCCH) upon detecting an occurrence of the second category of triggering methods (Para 0091; 0093 trigger type 0 and type 1 triggers an aperiodic sounding burst); and causing a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information (Para 0093; 0139; 1040; 0141 (trigger type 1 – aperiodic srs)). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
Regarding claim 15, Kim/Wong does not explicitly discloses wherein the transmitting the aperiodic downlink sounding burst is initiated or triggered based on an occurrence of one of a plurality of triggering methods; wherein there is a timing relationship between an occurrence of the triggering method and the transmission of the downlink sounding burst.
In an analogous art, Sun discloses wherein the transmitting the aperiodic downlink sounding burst is initiated or triggered based on an occurrence of one of a plurality of triggering methods (Para 0093; 0129; 0139); wherein there is a timing relationship between an occurrence of the triggering method and the transmission of the downlink sounding burst (Para 0129; 0141; 0150; 0223). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
Regarding claims 23,  Kim/Wong does not explicitly disclose receiving a list of a plurality of random access resources that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst, and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst; transmitting, by the user device to the network node via the triggering resource, a random access preamble; wherein the receiving the aperiodic downlink sounding burst comprises receiving, via a set of one or more beams in each of a plurality of sequential time-domain resources, the aperiodic downlink sounding burst based on the transmission of the random access preamble via the triggering resource.
	In an analogous art, Sun discloses receiving a list of a plurality of random access resources (Para 0107; 0135; 0137; 0148; 0151; 0191; 0197; 0209; 0226; 0329;  receiving number/list of random access resources) that includes a non-triggering resource that is not associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0135; 0137; 0402; 0411; 0415 and 0418; a subset of transmitted resources is  associated with triggering the transmission of the aperiodic downlink sounding burst, remaining resources are non-triggering resources), and a triggering resource that is associated with triggering the transmission of the aperiodic downlink sounding burst (Para 0141; 0142; 0249; 0257; resource block allocate to transmit a signal which triggers an aperiodic sounding reference signal , through at least one of the PDCCH and the EPDCCH);
transmitting, by the user device to the network node via the triggering resource, a random access preamble (Para 0175 and 0231); wherein the receiving the aperiodic downlink sounding burst comprises receiving, via a set of one or more beams in each of a plurality of sequential time-domain resources, the aperiodic downlink sounding burst based on the transmission of the random access preamble via the triggering resource (Para 0142; 0143; 0149; 0232; and 0249). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system. 
Regarding claim 25, Kim/Wong does not explicitly disclose transmitting, by the user device, an indication to the network node in order to instruct the network node to trigger a transmission of the aperiodic downlink sounding burst to the user device, wherein the indication is one of the following: a transmission of a random access preamble, a transmission of a further message in a random access procedure, a transmission of a channel state information feedback, and a transmission of a handover request.
In an analogous art, Sun discloses transmitting, by the user device, an indication to the network node in order to instruct the network node to trigger a transmission of the aperiodic downlink sounding burst to the user device (Para 0175; 0231;  0232); and wherein the indication is a transmission of a channel state information feedback (Para 0180; 0183; 0184; 0185). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Sun’s disclosure in order to provide a method and system to improve a capacity of a multiuser control channel in a wireless multi-antenna system.
7.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Wong/Seol and further in view of Yamada et al. (US 2014/0286305, hereinafter Yamada).
	Regarding claim 13, Kim/Wong does not explicitly disclose wherein the network node comprises a network node of a source cell of a handover, the method further comprising:
receiving, by the network node of the source cell, a handover message indicating a handover of the user device to the network node; receiving, by the network node of the source cell from a network node of a target cell of the handover, scheduling information indicating one or more resources of the target cell of the handover for transmission of the downlink sounding burst; and sending, by the network node of the source cell to the user device, the scheduling information for the transmission of the aperiodic downlink sounding burst by the network node of the target cell.
	In an analogous art, Yamada discloses wherein the network node comprises a network node of a source cell of a handover (Para 0060), the method further comprising:
receiving, by the network node of the source cell, a handover message indicating a handover of the user device to the network node (Para 0060; 0061; 0088; 0105; 0187);
receiving, by the network node of the source cell from a network node of a target cell of the handover (Para 0187), scheduling information indicating one or more resources of the target cell of the handover for transmission of the downlink sounding burst (Para 0070 and 0190); and sending, by the network node of the source cell to the user device, the scheduling information for the transmission of the aperiodic downlink sounding burst by the network node of the target cell (Para 0072). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Yamada’s disclosure in order to improve the performance of a communication system by establishing multiple radio connections. 
	Regarding claim 14, Kim/Wong does not explicitly disclose wherein the network node comprises a network node of a target cell of a handover further comprising: determining scheduling information indicating one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device; transmitting the scheduling information to a network node of a source cell of the handover; and causing a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information after the handover has been performed for the user device.
In an analogous art, Yamada discloses wherein the network node comprises a network node of a target cell of a handover further comprising (0105; 0110): determining scheduling information indicating one or more sequential time-domain resources for the transmission of the aperiodic downlink sounding burst to the user device (Para 0072); transmitting the scheduling information to a network node of a source cell of the handover (Para 0060; 0061; 0077; 0088; 0109) and causing a transmission of the aperiodic downlink sounding burst to the user device according to the determined scheduling information after the handover has been performed for the user device (Para 0072). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Kim/Wong’s method/system by adding Yamada’s disclosure in order to improve the performance of a communication system by establishing multiple radio connections. 
	
Conclusion
8.	Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462